Citation Nr: 1144644	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-47 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury of both feet.

2.  Entitlement to service connection for disability manifested by recurrent sinus infection.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right knee injury.

4.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable disability rating for residuals of a left hand injury.

7.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.
REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and from August 1950 to September 1951.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, September 2010, and January 2011 rating decisions.  The July 2009 rating decision of the Louisville, Kentucky RO denied service connection for residuals of cold injury of both feet.  The September 2010 rating decision of the Roanoke RO, in pertinent part, denied service connection for a sinus condition; granted service connection for PTSD, assigning a 10 percent evaluation, effective July 31, 2009; and denied a compensable rating for residuals of a left hand injury.  A January 2011 rating decision, in pertinent part, declined to reopen a claim for service connection for residuals of a right knee injury on the basis that new and material evidence had not been received and granted service connection for tinnitus, assigning a 10 percent evaluation, effective September 27, 2010.  The Veteran timely appealed these rating decisions.  The Veteran's claims file remains in the jurisdiction of the Roanoke RO.

In September 2011, the Veteran testified during a video conference hearing before the undersigned.  The Veteran's agent indicated that at the conclusion of the hearing, he would be submitting additional evidence with a waiver of initial consideration of the evidence by the RO.  Such evidence has not been received by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of cold injury of both feet and for disability manifested by recurrent sinus infection and for residuals of right knee injury on de novo review, and for increased disability ratings for PTSD and bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his agent if further action is required.


FINDINGS OF FACT

1.  An unappealed March 1979 rating decision denied service connection for residuals of a right knee injury.

2.  The evidence associated with the claims file subsequent to the March 1979 rating decision is new, relates to unestablished facts necessary to substantiate the claim of service connection for residuals of a right knee injury and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's residuals of a left hand injury have been manifested primarily by deep scars that are not visible, painful, or unstable, cover an area less than 6 square inches (39 square centimeters), and do not cause functional impairment; skin disease affecting at least 5 percent of entire body or of exposed areas has not been demonstrated.

4.  At the September 2011 hearing-prior to the promulgation of a decision in the appeal-the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw the appeal for a higher initial disability rating for tinnitus.


CONCLUSIONS OF LAW

1.  The March 1979 rating decision that denied a claim of service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim of service connection for residuals of a right knee injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a compensable disability rating for residuals of a left hand injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805, 7806 (2011).

4.  The criteria for withdrawal of the appeal for a higher initial disability rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

Inasmuch as the determination below constitutes a full grant of the portion of the new and material evidence claim being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless. 

Since the Veteran has expressed intent to withdraw his appeal seeking an increased rating for tinnitus further discussion of the impact of the VCAA on that matter is also not necessary.

Regarding the claim for an increased rating for residuals of a left hand injury, the Veteran was advised of VA's duties to notify and assist prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and post-service treatment records, and has arranged for a VA examination to evaluate the severity of the residuals of a left hand injury, a report of which is of record and is adequate for rating purposes.  At the September 2011 hearing, the Veteran's agent stated that the January 2011 statement of the case (SOC) addressed the old rating criteria pertaining to evaluation of the skin, rather than the criteria that have been effective since October 23, 2008.  Based on the SOC's analysis, the Veteran's agent reached the conclusion that the March 2010 VA examiner did not evaluate the Veteran's residuals of a left hand injury under the currently effective rating criteria and requested that the claim be remanded to evaluate the condition under these rating criteria.  As will be explained in detail below, the March 2010 VA examination report reflects the examiner adequately evaluated the severity of residuals of a left hand injury under the currently effective rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination or opinion that is adequate for rating purposes).  Therefore, the agent's argument does not present a basis for the matter to be remanded for a new examination.  
The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  At the September 2011 hearing, the Veteran and his agent indicated that at the conclusion of the hearing they would be submitting evidence with a waiver of RO initial review.  The record reflects that such evidence was not submitted.  However, a review of the hearing transcript clearly shows that the evidence the Veteran intended to submit did not relate to residuals of a left hand injury.  See Hearing Tr. at 8-10.  Thus, the Veteran is not prejudiced by the Board proceeding with adjudication of this claim.

Hence, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to satisfy the requirements of the VCAA.  

II.  New and Material Evidence - Residuals of a Right Knee Injury

The Veteran's claim of service connection for residuals of a right knee injury was originally denied by a March 1979 rating decision that determined he did not have a current right knee disability that was related to his military service.  He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there generally must be: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Evidence of record in March 1979 included the Veteran's service treatment records and a March 1979 VA examination report.  On March 1979 VA examination, the Veteran reported spraining his right knee while playing football in 1947.  Physical examination revealed no disfiguration of the right knee.  Flexion was to 140 degrees and extension was to 0 degrees.  An X-ray report revealed no definite pathology of the right knee.  

Evidence added to the record since March 1979 includes a September 2010 statement from the Veteran stating that "To this day the knee is weak and remains larger than my left knee.  I have to be cautious when going down steps . . . . Anytime I walk downhill the knee will hurt."  At the September 2011 hearing, the Veteran also reported that the right knee buckles when he goes down stairs unless he goes down them sideways.  Hearing Tr. at 12.

The March 1979 rating decision originally denied the Veteran's claim of service connection for residuals of a right knee injury in part because the evidence did not show that the Veteran had a chronic right knee disability.  

The Veteran's September 2010 statement and testimony at the September 2011 hearing are new in that they were not previously of record.  This evidence is also material in that it provides the Veteran's competent testimony regarding the observable symptoms he has experienced since service that indicate he may have a current right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, the claim of service connection for residuals of a right knee injury is reopened.

III.  Evaluation of Residuals of a Left Hand Injury

Service connection has been established for residuals of a left hand injury, effective February 8, 1979.  The RO assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7899, pertaining to minimal skin discoloration.  In December 2009, the Veteran filed a claim for increase for the evaluation of residuals of a left hand injury.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of skin disease and scarring residuals.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

In general, skin diseases and infections of the skin not listed elsewhere (including bacterial, fungal, viral, teponemal and parasitic diseases) are to be rated as scars or disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars not of the head, face, or neck (Diagnostic Codes 7801, 7802, 7804, or 7805); or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820.

The Veteran's residuals of a left hand injury consist neither of disfigurement nor scarring of the head, face, or neck; hence, Diagnostic Code 7800 is inapplicable.

A scar at a location other than the head, face, or neck that is deep and nonlinear would have to have an area at least 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one that is associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

A scar at a location other than the head, face, or neck that is superficial and nonlinear would have to have an area that is 144 square inches (929 square centimeters) or greater to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

The notes following Diagnostic Code 7804 provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Pursuant to Diagnostic Code 7805, any disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Pursuant to Diagnostic Code 7806, a 0 percent (noncompensable) rating is warranted for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during a twelve month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a twelve month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran underwent a VA examination in March 2010 for purposes of determining the severity of any residuals of a left hand injury.  The examiner reviewed the Veteran's medical records, and noted the history of each scar and the exact location of the scars on the left hand and fingers.  The date of injury was 1951, and etiology was shrapnel fragment wounds.  The Veteran reported there was no skin breakdown over the scar and no pain.  The examiner noted that the Veteran had scars which were very faint now.  On examination, the examiner noted that he was unable to measure the scars.  Therefore, he noted that they measured 0 centimeters in length and width and had an area of less than 6 square inches (39 square centimeters).  The scars were not painful; and there were no signs of skin breakdown and no inflammation.  The scars were noted to be deep.  There was no edema and no keloid formation, and no other disabling effects.  The diagnosis was previous abrasion and laceration scars which were not visible now.  The examiner found no effects on the Veteran's usual daily activities.

Further examination of the left hand revealed that the Veteran's injuries were healed, except for a small flexion contraction of the left fifth digit at the distal interphalangeal joint, which was asymptomatic.  X-rays revealed an old healed fracture of the distal interphalangeal joint of the fifth finger.  The examiner found that the Veteran's skin condition had resolved, and there were no skin symptoms.  The Veteran reported no skin disease treatment in the past 12 months.  There were no visible scars or other skin abnormality.  

The objective evidence reflects that the residuals of a left hand injury have been manifested by deep scars that are not visible, painful, or unstable.  The area of the scars is less than 6 square inches (39 square centimeters).  There has been no functional impairment of the left hand and fingers demonstrated.  In fact, the Veteran testified in September 2011 that he did not have any real difficulty in moving the left hand.  Hearing Tr. at 16.  Accordingly, this evidence does not show symptoms that more nearly approximate a rating in excess of the currently assigned 0 percent (noncompensable) disability evaluation for scars under Diagnostic Codes 7801, 7802, 7804, or 7805.

The Veteran's service-connected residuals of a left hand injury have been manifested primarily by objective evidence of no skin disease or abnormality.  There is no showing of skin disease affecting at least 5 percent of the entire body, or 5 percent of exposed areas.  The criteria for a compensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 are not met or nearly approximated.  

Although the Veteran provided testimony indicating that "everything hurt" at his age, the medical evidence of record does not support that any residual scars are painful and the Veteran specifically reported on March 2010 VA examination that the scars were not painful; the specific medical evidence evaluating his skin outweighs his general lay assertions regarding pain.  

The record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The doctrine of reasonable doubt has been considered, but in this case a clear preponderance of the evidence weighs against the claim.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Therefore, the Veteran's claim for a compensable rating for residuals of a left hand injury is denied.

Extraschedular Consideration

Although the Veteran contends that his service-connected left hand disability is more severe than currently rated, there is no evidence that the service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

Significantly, the objective medical evidence of record shows that manifestations of the Veteran's service-connected left hand disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Here, the Veteran currently is not working because he retired, reportedly due to his eligibility by age or duration of work.  March 2010 scars VA examination report; March 2010 psychiatric VA examination report.  The evidence also does not show frequent hospitalization due to the left hand disability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

III.  Higher Initial Rating for Tinnitus 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, the Veteran withdrew the appeal for a higher initial disability rating for service-connected tinnitus.  The withdrawal was stated on the record at the September 2011 hearing.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for a higher initial rating for tinnitus, and it is dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right knee injury is reopened; to this extent only, the appeal is granted.

A compensable disability rating for residuals of a left hand injury is denied.

The appeal seeking a higher initial disability rating for tinnitus is dismissed.


REMAND

The Veteran seeks service connection for residuals of cold injury of both feet, for a disability manifested by recurrent sinus infection, and for a right knee disability, an initial increased rating for PTSD, and an increased evaluation for bilateral hearing loss.  Before the Board can adjudicate these claims on the merits, additional development is required.

Residuals of Cold Injury of Both Feet

The Veteran has reported suffering from cold exposure while serving a winter in Korea during active service in 1950.  The Veteran's Form DD214 reflects receipt of the Korean Service Medal and Purple Heart, among other awards.  His service personnel records also show that he participated in the Wonsan-Hungman-Chosin Campaign in Northern Korea from November to December 1950; his exposure to extreme cold under the provisions of 38 U.S.C.A. § 1154(a) is conceded.

In September 2011, the Veteran testified that there was discoloration on his right and left feet, basically below the knees; and that he applied lotion everyday to prevent scaling.  Nurse L.H. testified that there was discoloration about the Veteran's ankle and half-way across the middle top of the foot.  Hearing Tr. at 14-15.

VA recognizes numerous conditions as the chronic effects of cold exposure as set out in Veterans Benefits Administration Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, paragraph 21, which provides that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels; cells; nerves; skin; and bone; and that the physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  

Veterans with a history of cold injury may experience chronic effects, including chronic fungal infection of the feet; disturbances of nail growth; hyperhidrosis; chronic pain of the causalgia type; abnormal skin color or thickness; cold sensitization; joint pain or stiffness; Raynaud's phenomenon; weakness of hands or feet; night pain; weak or fallen arches; edema; numbness; paresthesias; breakdown or ulceration of cold injury scars; and vascular insufficiency, indicated by edema, shiny, atrophic skin, or hair loss.  VA also recognizes that the chronic effects of exposure to cold include an increased risk of developing conditions such as:  Peripheral neuropathy; squamous cell carcinoma of the skin, at the site of the scar from a cold injury; and arthritis or other bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  Id.  

Under these circumstances, an examination is needed to determine whether the Veteran has current residuals of cold injury of both feet that either had their onset during service or are related to his active service-to specifically include in-service injury from cold exposure during the Chosin Reservoir Campaign in Korea in 1950, as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).




Disability Manifested by Recurrent Sinus Infection

The Veteran contends that he has a disability manifested by recurrent sinus infection as a result of an in-service injury that occurred while lifting weights during active service.
 
At the September 2011 hearing, the Veteran testified that in 1948 or 1949 when he was bench pressing a collar slipped off the weight bar and one side of the weights came down and hit his face, driving the collar into his nose.  The weights were 55 pounds.   He testified that, since then, he had recurrent infections in his sinuses and had been treated numerous times; and that, a few years ago, he had a mucocele removed and indicated that the bone in the back of the sinus cavity was gone.  The Veteran also testified that his treating physicians have attributed his current sinus condition to the in-service injury.  Hearing Tr. at 10.

The service treatment records do not reflect injury to the Veteran's nose, or findings or complaints of sinus problems or infection. 

The report of a May 1979 VA examination includes a diagnosis of history of cut wound, base of nose.  The examiner noted the Veteran's report of a cut wound across the base of the nose in 1949, which was stitched and healed without complications.  Examination at that time revealed that the Veteran's nasal mucosa was free, and sinuses were not tender.  The post-service records also note a medical history of sinus problems.

The Veteran is competent to report that he experienced an injury while weight lifting during service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  For purposes of this remand, the Board finds his reports of this injury to be not only competent, but credible as well.  The Board notes in this regard that it may not reject the credibility of the Veteran's lay testimony regarding the in-service injury simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that an examination is necessary to obtain an informed medical opinion as to the likely etiology of the Veteran's current disability manifested by recurrent sinus infection, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran testified that he has received treatment for sinus problems and infection from the University of Virginia, and that he had surgery at Roanoke Memorial a few years ago.  His agent indicated that they would be submitting these records at the conclusion of the hearing.  Hearing Tr. at 8.  However, such records were not submitted and have not been associated with the claims file.  Therefore, the AOJ should specifically seek the Veteran's authorization for release of these medical records, including any hospital reports.  

Residuals of a Right Knee Injury

At the September 2011 hearing, the Veteran testified that he received treatment post-service for a right knee disability from Dr. Hatch in Blacksburg, Virginia; and that he was last treated for a right knee disability approximately eight years ago.  Hearing Tr. at 12.  As such records may be pertinent to the Veteran's claim, the AOJ should specifically seek the Veteran's authorization for release of these medical records.

Under 38 C.F.R. § 3.159(c)(4)(i), a VA medical examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  

The Veteran has stated that he initially injured his right knee playing football in service and that he continued to experience symptoms of a knee disability during his service in Korea.  He has also reported that when he was serving in Korea in the spring of 1951 his knee gave way when he was crossing a rice patty and he fell to a lower rice patty.  He has indicated that he was put on crutches for about a week.  He has also reported that he has continued to experience symptoms of a right knee disability and that he has just dealt with the symptoms rather than seeking treatment.  September 2010 Statement in Support of Claim; Hearing Tr. at 12.

The Veteran is competent to report that he experienced injuries to his right knee during service and that he has continued to experience symptoms of a right knee disability to the present day.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  For purposes of this remand, the Board finds his reports of this injury to be not only competent, but credible as well.  As noted above, the Board may not reject the credibility of the Veteran's lay testimony regarding an in-service injury simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, as the evidence of record indicates that the Veteran has recurrent and continuous symptoms of a right knee disability that may be associated with injuries he incurred during service, a VA examination to obtain a medical opinion is necessary.



PTSD

The Veteran's most recent VA examination to evaluate the severity of his PTSD took place in March 2010.  At the September 2011 hearing, the Veteran testified that he had been isolating himself more and having more nightmares about his wartime experiences.  This testimony indicates there may have been a worsening of his PTSD since his most recent VA examination.  Therefore, a new examination is required on remand.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Bilateral Hearing Loss 

In January 2011, the RO denied a rating in excess of 30 percent for service-connected bilateral hearing loss.  A February 2011 statement reasonably expresses disagreement with the January 2011 decision.  38 C.F.R. §§ 20.201, 20.302 (2010); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must liberally construe all documents filed by a claimant). 

The AOJ has not issued a statement of the case (SOC) for the claim of a disability rating in excess of 30 percent for service-connected bilateral hearing loss, in response to the NOD.  The Board is required to remand the claim for the issuance of such SOC.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all sources of private or VA treatment or evaluation he has received for a disability manifested by recurrent sinus infections and residuals of a right knee injury since his discharge from service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from the University of Virginia, Roanoke Memorial, and Dr. Hatch in Blacksburg, Virginia.  The RO should obtain complete records of all such treatment and evaluations from all private and/or VA sources identified by the Veteran.  

If any of these records are unavailable, clearly document the claims file to that effect and notify the Veteran and his agent of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination to identify all current disabilities manifested by recurrent sinus infection, and the likely etiology of the disease or injury.  The claims file must be made available to the examiner for review.  

For any current disability manifested by recurrent sinus infection, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-to specifically include the Veteran's report of a weight lifting injury in active service, and the Veteran's claim of continuing sinus problems since then.  For purposes of this remand, the examiner should accept as true the Veteran's statements regarding the in-service injury and his claim of continuing sinus problems since service.

The examiner should provide a rationale for the opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Afford the Veteran a VA cold injury protocol examination to identify any current disability underlying the Veteran's complaints of residuals of cold injury of both feet; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is otherwise related to service-to specifically include in-service injury from cold exposure during November and December 1950 in Korea during the Chosin Reservoir Campaign.  For purposes of this remand, the examiner should accept as true the Veteran's statements regarding his exposure to cold during service.

The claims file must be made available to the examiner for review.  The examiner should provide a rationale for the opinions.  The examiner should consider whether any symptoms are more likely to be attributable to a factor other than cold injury.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Afford the Veteran a VA examination to determine the nature and etiology of any residuals of a right knee injury.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a diagnosis of a right knee disability.  For any chronic right knee disability diagnosed, the examiner should address the following question:  Is it at least as likely as not (50 percent probability or more) that any diagnosed right knee disability was incurred in military service, to include as related to injuries incurred during service?

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding incurring two right knee injuries during service and his reports of continuing to experience symptoms of a right knee disability after service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

6.  Issue a SOC with regard to the matter of an increased disability rating for bilateral hearing loss.  The Veteran should be advised of his appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his agent should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


